                    BEFORE THE UNITED STATES JUDICIAL PANEL
                         ON MULTIDISTRICT LITIGATION


   IN RE: NATIONAL PRESCRIPTION OPIATE LITIGATION                               MDL No. 2804

        Vernon County, Missouri v. Allergan PLC et al., D. Missouri, Eastern Division,
                                 Case No. 4:19-cv-03302


    NOTICE OF OPPOSTION TO CONDITIONAL TRANSFER ORDER - CTO-128
       Pursuant to Rule 7.4(c) of the Rules of Procedure of the Judicial Panel on Multidistrict

Litigation, Plaintiff, Vernon County, Missouri, in the above-referenced action hereby submits

this Notice of Opposition to CTO-128 for transfer of its action to MDL No. 2804 as a “tag along

action.” Plaintiff will file a motion to vacate CTO-128 as to the above-referenced actions

pursuant to Rule 7.1(f) of the Rules of Procedure of the Judicial Panel on Multidistrict Litigation.


DATED: December 30, 2019                     Respectfully submitted,

                                             /s/ John F. Edgar
                                             John F. Edgar      # 47128
                                             Michael R. Owens # 67002
                                             EDGAR LAW FIRM
                                             2600 Grand Blvd., Suite 440
                                             Kansas City, Missouri 64108
                                             Telephone: (816) 531-0033
                                             Facsimile: (816) 531-3322
                                             jfe@edgarlawfirm.com
                                             mro@edgarlawfirm.com

                                             ATTORNEYS FOR PLAINTIFF
IN RE: National Prescription
Opiate Litigation                                                                       MDL No. 2804



                        BEFORE THE UNITED STATES JUDICIAL PANL
                             ON MULTIDISTRICT LITIGATION

 IN RE: National Prescription Opiate Litigation                               MDL No. 2804

                                      PROOF OF SERVICE

        In compliance with Rule 4.1(a) of the Rules of Procedure for the United States Judicial
Panel on Multidistrict Litigation, I hereby certify that on December 27, 2019, a copy of the
foregoing NOTICE OF OPPOSTION TO CONDITIONAL TRANSFER ORDER - CTO-
128 was served on all parties in the following cases electronically via the court’s CM/ECF
electronic filing system and/or sent via U.S. mail to the parties listed on the attached service list.


DATED: December 30, 2019                      Respectfully submitted,

                                              /s/ John F. Edgar
                                              John F. Edgar      # 47128
                                              Michael R. Owens # 67002
                                              EDGAR LAW FIRM
                                              2600 Grand Blvd., Suite 440
                                              Kansas City, Missouri 64108
                                              Telephone: (816) 531-0033
                                              Facsimile: (816) 531-3322
                                              jfe@edgarlawfirm.com
                                              mro@edgarlawfirm.com

                                              ATTORNEYS FOR PLAINTIFF




1191367.1/81715.05012
IN RE: National Prescription Opiate                                   MDL No. 2804
Litigation

                                   SERVICE LIST

Vernon County, Missouri v. Allergan PLC, et al., Case No. MOE/4:19-cv-03302

Service Via CM/ECF Notification or Email

Matthew A. Jacober                             Robert T. Haar
Lauren M. Wacker                               Matthew A. Martin
LATHROP GAGE LLP                               HAAR & WOODS, LLP
7701 Forsyth Blvd., Ste. 500                   1010 Market St., Ste. 1620
Clayton, MO 63105                              St. Louis, MO 63101
mjacober@lathropgage.com                       roberthaar@haar-woods.com
lwacker@lathropgage.com                        mmartin@haar-woods.com

Christopher Lovrien                            Nancy L. Patterson
Sarah Conway                                   MORGAN, LEWIS & BOCKIUS LLP
JONES DAY                                      1000 Louisiana St. Ste. 4000
555 South Flower St., 50th Fl                  Houston, TX 77002-5005
Los Angeles, CA 90071                          nancy.patterson@morganlewis.com
cjlovrien@jonesday.com
sgconway@jonesday.com                          Attorneys for Defendants Teva
                                               Pharmaceuticals USA, Inc., Cephalon,
Attorneys for Defendant Walmart Inc.,          Inc., Actavis Pharma, Inc., f/k/a Watson
And Wal-Mart Stores East I, LP                 Pharma, Inc., Actavis LLC and Watson
                                               Laboratories, Inc.
Randy Soriano
Peter Bay                                      Charles C. Lifland
BRYAN CAVE LEIGHTON PAISNER LLP                O’Melveny & Myers LLP
211 N. Broadway Ste. 3600                      400 S. Hope St.
St. Louis, MO 63102                            Los Angeles, CA 90071
rjsoriano@bclplaw.com                          clifland@omm.com
peter.bay@bclplaw.com
                                               Counsel for Defendants Johnson & Johnson,
Richard L. Gallagher                           Janssen Pharmaceuticals, Inc.; Ortho-,
ROPES & GRAT LLP                               McNeil-Janssen Pharmaceuticals, Inc.n/k/a
Three Embarcadero Center                       Janssen Pharmaceuticals, Inc.; Janssen
San Francisco, CA 94111                        Pharmaceutica, Inc. n/k/a Janssen
Richard.gallagher@ropesgray.com                Pharmaceuticals, Inc.
                                               .



                                           1
Brien T.O’Connor                                 Christopher J. Lawhorn
Andrew J.O’Connor                                Meghan M. Lamping
ROPERS & GRAY, LLP                               Lindsay Leible Combs
800 Boylston St.                                 CARMODY MacDONALD P.C
Boston, MA 02199                                 120 s. CENTRAL Ave., Ste. 1800
Brien.o’connor@ropesgray.com                     St. Louis, MO 63105
Andrew.o’connor@ropesgray.com                    cjl@carmodymacdonald.com
                                                 mml@carmodymacdonald.com
Attorneys for Defendant Mallinckrodt LLC         ltl@carmodymacdonald.com
and SpecGX LLC

Jonathan T. Barton                               Adam K. Levin
STANTON BARTON LLC                               Rebecca C. Mandel
8000 Maryland Ave., Ste. 450                     HOGAN LOVELLS US LLP
St. Louis, MO 63105                              555 13TH St. NW
jbarton@stantonbarton.com                        Washington DC, 20004
                                                 adam.levin@hoganlovells.com
Christopher B. Essig                             rebecca.mandel@hoganlovells.com
Scott Ahmad
WINSTON & STRAWN LLP                             Attorneys for Defendants Mylan N.V.
35 W Wacker Dr.                                  Mylan Pharmaceuticals Inc., and Mylan
Chicago, IL 60601                                Institutional Inc.
CEssig@winston.com
SAhmad@winston.com                               Anita M. Kidd
                                                 Julie Fix Meyer
Counsel for Defendants West-Ward                 Sarah E. Harmon
Pharmaceuticals Corp., n/k/a Hikma               ARMSTRONG TEASDALE LLP
Pharmaceuticals USA Inc.                         7700 Forsyth Blvd., Ste. 1800
                                                 St. Louis, MO 63105-1847
James F. Bennett                                 akidd@armstrongteasdale.com
Arsenio L. Mims                                  jfixmeyer@armstrongteasdale.com
DOWD BENNETT LLP                                 sharmon@armstrongteasdale.com
7733 Forsyth Blvd., Ste. 1900
St. Louis, MO 63105                              Attorneys for Defendants Cardinal Health
jbennett@dowdbennett.com                         Inc.; Cardinal Health 5, LLC; Cardinal
amims@dowdbennett.com                            Health 100, Inc.; Cardinal Health 108, LLC
                                                 Cardinal Health 110, LLC’ Cardinal Health
Attorneys for Defendants AmerisourceBergen       113, LLC; Cardinal Health 122, LLC;
Corporation and PharMEDium Services, LLC         Cardinal Health 132, LLC; Cardinal Health
                                                 200, LLC; Cardinal Health 201, Inc.;
                                                 Cardinal Health 414, LLC; and Cardinal
                                                 Health Pharmacy Services, LLC




                                             2
Russell R. Dickson
Frank H. Spruiell, Jr.
WIENER WEISS & MADISON, APC
330 Marshall St., Ste. 1000
Shreveport, LA 71101
rdickson@wwmlaw.com
FSpruiell@wwmlaw.com

Attorneys for Morris & Dickson Co., L.L.C.

Service Via U.S. Mail

ENDO HEALTH SOLUTIONS INC,                       ENDO PHARMACEUTICALS INC.
Defendant                                        Defendant
Attn: Corporation Trust Company                  Attn: Corporation Trust Company
1209 Orange Street                               1209 Orange Street
Wilmington, DE 19801                             Wilmington, DE 19801

PAR PHARMACEUTICAL COMPANIES, INC.               PAR PHARMACEUTICAL INC.
Defendant                                        Defendant
Attn: CT Corporation System                      Attn: CT Corporation System
28 Liberty Street                                111 Eighth Ave., 13th FL
New York, NY 10005                               New York, NY 10011

MICHAEL BABICH, Defendant                        JOHN KAPOOR, Defendant
18391 North 97th Place                           6610 N. 29th Place
Scottsdale, AZ 85255                             Phoenix, AZ 85016

PHARMACY BUYING ASSOCIATION, INC.                PHARMALINK, INC.
Defendant                                        Registered Agent Solutions, Inc.
Attn: Nick Smock                                 3225 A Emerald Lane
6300 Enterprise Rd.                              Jefferson City, MO 65109
Kansas City, MO 64120

ALLERGAN PLC, Defendant
Morris Corporate Center III
400 Interpace Parkway
Parsippany, NJ 07054

NOVARTIS PHARMACEUTICALS CORPORATION
Defendant
Attn: CSC Lawyers Inc Service Co.
221 Bolivar Street
Jefferson City, MO 65101




                                             3
No Service to be Made

Notice of Dismissal as to defendant Hospira, Inc., was filed with the Circuit Court for the City of
St. Louis, Missouri on December 12, 2019 in case 1922-CC11944. Therefore, no service will be
made on defendant Hospira, Inc.




                                                4
